                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

EMMETT L. WILLIAMS,                      :
                                         :
      Plaintiff,                         :
                                         :
v.                                       :          CASE NO.: 4:19-CV-077 (LAG)
                                         :
CLAY D LAND, et al.,                     :
                                         :
      Defendants.                        :
                                         :

                                       ORDER
      On October 10, 2019, the Court issued an Order dismissing Plaintiff’s claims against
Defendant Judge Rumer for failure to serve under Federal Rule of Civil Procedure 4(m), as
the docket entry reflected that summons had been returned “unexecuted.” (See Doc. 55.)
The docket entry was in error as Defendant Judge Rumer was properly served August 22,
2019. Accordingly, the Court’s Order (Doc. 66) is VACATED. The Clerk of Court is hereby
DIRECTED is to update the caption and record accordingly. The Clerk of Court is further
DIRECTED to correct CM/ECF docket entry 55 to reflect that summons were returned
“executed” with regards to Defendant Judge Rumer.


              SO ORDERED, this 10th day of October, 2019.


                                         /s/ Leslie A. Gardner
                                         LESLIE A. GARDNER, JUDGE
                                         UNITED STATES DISTRICT COURT
